Case 21-10527-JTD   Doc 205-3   Filed 04/06/21   Page 1 of 2




                       Exhibit C

                    DIP Comparators
                                                                                                     DIP Comps ($000)

                                                                                                                                                                         Fixed Rate Equivalent

                                                                     Term                                            Total         Total New         Roll-Up                   Term                       All-In
                                                                                                                                                                                                   (1)
Company                                             Filing Date    (months)         Revolver       Term Loans      Committed        Money             Ratio        Revolver    Loans     Blended         Costs (2)

Briggs & Stratton Corporation                         Jul-20           9        $     350,000 $        265,000 $       615,000    $    263,103              1.3x       4.5%       8.0%           6.0%        8.7%
Permian Holdco 1, Inc. (PermianLide)                  Jul-20           6                       -         5,000           5,000            3,725             0.3x         -       10.3%       10.3%          18.4%
Libbey Glass, Inc.                                    Jun-20           6              100,000          120,000         220,000          78,081              1.8x       3.8%       6.3%           5.2%       19.3%
Exide Holdings, Inc.                                 May-20            6                       -        40,000          40,000          40,000              0.0x         -       12.0%       12.0%          19.3%
Pace Industries, LLC                                  Apr-20           3              125,000           50,000         175,000          82,750              1.1x       5.2%       9.5%           6.4%       12.9%
CARBO Ceramics Inc.                                   Mar-20           5                       -        15,000          15,000          15,000              0.0x         -        8.0%           8.0%       11.6%
High Ridge Brands Co.                                 Dec-19           4                       -        40,000          40,000          20,000              1.0x         -        8.9%           8.9%       20.9%
                                                                                                                                                                                                                     Case 21-10527-JTD




Emerge Energy Services LP                             Jul-19           6               35,000                  -        35,000          35,000              0.0x      10.3%          -       10.3%          16.3%
Shale Support Global Holdings, LLC                    Jul-19           6                       -        16,600          16,600          10,000              0.7x         -       10.0%       10.0%          14.0%
Vista Proppants and Logistics LLC                     Jun-19           6                       -        11,000          11,000          11,000              0.0x         -       11.8%       11.8%          17.8%
The NORDAM Group, Inc.                                Jul-18           9               45,000                  -        45,000          45,000              0.0x       7.8%          -           7.8%        9.2%
M&G USA Corporation (Mossi & Ghisolfi)                Oct-17           6                   -           100,000         100,000          94,000              0.1x         -       10.9%       10.9%          23.8%
                                                                                                                                                                                                                     Doc 205-3




High                                                                   9        $     350,000 $        265,000 $       615,000    $    263,103              1.8x      10.3%      12.0%      12.0%          23.8%
Mean                                                                   6              131,000           66,260         109,800          58,138              0.9x       6.3%       9.6%           9.0%      16.0%
Median                                                                 6              100,000           40,000          40,000          37,500              1.0x       5.2%       9.7%           9.5%      17.1%
Low                                                                    3               35,000            5,000           5,000           3,725              0.1x       3.8%       6.3%           5.2%        8.7%
                                                                                                                                                                                                                     Filed 04/06/21




  Texas DIP Facility                                 Mar-21            6        $              - $      15,000 $        15,000 $        15,000              0.0x         -       12.0%      12.0%          18.0%

  Pennsylvania DIP Facility                          Mar-21            6        $              - $      75,000 $        75,000 $        25,000              2.0x         -       12.0%      12.0%          18.0%
  California DIP Term Loan Facility                  Mar-21            4        $              - $      65,500 $        65,500 $        20,000              2.3x         -       11.0%      11.0%          20.2%
  California DIP ABL Facility                        Mar-21            4        $      18,500 $            -       $    18,500 $        10,710              0.7x       8.0%          -           8.0%      14.0%
                                                                                                                                                                                                                     Page 2 of 2




(1) Takes the lowest applicable rate in the event of interest rate structures with multiple reference rates within the credit agreement.
(2) All-in cost is calculated by adding together fixed rate (annual) equivalent in addition to closing and exit fees, all as a % of committed DIP facilities.
